IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48378

STATE OF IDAHO,                                )
                                               )        Filed: August 13, 2021
       Plaintiff-Respondent,                   )
                                               )        Melanie Gagnepain, Clerk
v.                                             )
                                               )        THIS IS AN UNPUBLISHED
TYLER SHAWN CLAPP,                             )        OPINION AND SHALL NOT
                                               )        BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction for driving under the influence (second offense in fifteen
       years) and being a persistent violator, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Justin R. Porter, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Tyler Shawn Clapp appeals from his judgment of conviction for driving under the
influence (second offense in fifteen years) and being a persistent violator. Clapp argues the
district court erred by denying his Idaho Criminal Rule 35(a) motion because the court imposed
an illegal sentence by not authorizing mental health treatment pursuant to Idaho Code § 19-
2523(2). Because the district court did not impose an illegal sentence, the court did not err by
denying Clapp’s Rule 35(a) motion, and the judgment of conviction is affirmed.
                                                   I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Clapp was convicted of operating a motor vehicle while under the influence of alcohol
(second offense in fifteen years) and being a persistent violator. Pursuant to I.C. § 19-2522, the
district court ordered that a mental health examination be completed prior to sentencing. During

                                                   1
the sentencing hearing, the district court acknowledged the findings and recommendations of the
mental health examination, stating:
               In imposing this sentence, I am aware that Mr. Clapp has a long history of
       depression and severe anxiety, that he is treating through the use of alcohol. I did
       read the recommendations of Melinda Jorgensen, the clinical neuropsychologist.
       I see that Mr. Clapp should have a sleep study and lots of support on supervision,
       clonidine, Trazodone, and vocational rehabilitation. I think those are all good and
       desirable things for Mr. Clapp when he gets out on parole.
The district court sentenced Clapp to fifteen years, with five years determinate. After imposing
the sentence, the district court asked Clapp if he had any questions; Clapp replied, “No. I would
just like to state that the treatment recommendations by Dr. Jorgensen are not available in the
prison. I believe that that is it.” Subsequently, Clapp filed a Rule 35 motion for reconsideration,
requesting leniency in the imposed sentence.           In part, Clapp argued that given the
recommendations from the mental health examination and the limited programming available
while incarcerated, a period of retained jurisdiction would be more appropriate. The district
court denied Clapp’s Rule 35 motion, but recognized the benefit for Clapp to work with the
Department of Correction to receive adequate mental health care:
               Of most concern to the court in [Clapp’s] memorandum is the idea that
       Mr. Clapp’s mental health needs are not being adequately addressed. Although
       this is concerning to the court, it is beyond the court’s power to order the
       Department of Correction to engage in a certain course of treatment for [Clapp].
       The court hopes that Mr. Clapp and/or his counsel are able to address this with the
       Department.
       Clapp filed a motion to excuse his counsel and proceed pro se, which the district court
granted. Subsequently, Clapp filed a Rule 35(a) motion for correction of an illegal sentence. In
part, Clapp alleged the district court’s sentence was illegal because the mental health
examination provided sufficient evidence to meet the factors delineated in I.C. § 19-2523, yet the
court did not authorize mental health treatment. The district court found that it was not required
to authorize treatment under I.C. § 19-2523 because it did not find clear and convincing evidence
that treatment for Clapp’s mental illness was necessary. Accordingly, the district court found
that the sentence was not illegal and denied Clapp’s Rule 35(a) motion. Clapp timely appeals.




                                                2
                                                 II.
                                   STANDARD OF REVIEW
       Pursuant to Rule 35, the district court may correct an illegal sentence at any time. In an
appeal from the denial of a motion under Rule 35 to correct an illegal sentence, the question of
whether the sentence imposed is illegal is a question of law freely reviewable by the appellate
court. State v. Josephson, 124 Idaho 286, 287, 858 P.2d 825, 826 (Ct. App. 1993).
                                                 III.
                                            ANALYSIS
       On appeal, Clapp alleges that “mindful that the district court’s failure to authorize
treatment under I.C. 19-2523(2) does not necessarily make the overall sentence itself unlawful,”
the court nonetheless erred by denying his Rule 35(a) motion. Clapp argues because the district
court acknowledged that Clapp suffers from mental health issues that can be treated, it was
required to authorize such treatment in its sentence. In response, the State asserts that the district
court did not err in denying Clapp’s Rule 35(a) motion because the court did not impose an
illegal sentence.
       The purpose of Rule 35(a) is to allow courts to correct illegal sentences, not to reexamine
errors occurring at trial or before the imposition of the sentence. State v. Wolfe, 158 Idaho 55,
65, 343 P.3d 497, 507 (2015). Therefore, Rule 35(a) “only applies to a narrow category of cases
in which the sentence imposes a penalty that is simply not authorized by law.” State v. Clements,
148 Idaho 82, 86, 218 P.3d 1143, 1147 (2009). The illegality of the sentence must be clear from
the face of the record; Rule 35(a) motions may not involve significant questions of fact or require
an evidentiary hearing. Id. at 87, 218 P.3d at 1148.
       In the relevant part, I.C. § 19-2523 provides:
           (2) The court shall authorize treatment during the period of confinement or
       probation specified in the sentence if, after the sentencing hearing, it concludes by
       clear and convincing evidence that:
               (a) The defendant suffers from a severe and reliably diagnosable mental
           illness or defect resulting in the defendant’s inability to appreciate the
           wrongfulness of his conduct or to conform his conduct to the requirements of
           law;
               (b) Without treatment, the immediate prognosis is for major distress
           resulting in serious mental or physical deterioration of the defendant;
               (c) Treatment is available for such illness or defect;


                                                  3
               (d) The relative risks and benefits of treatment or nontreatment are such
           that a reasonable person would consent to treatment. (of the offense charged.)
           [sic]
Thus, if the trial court finds clear and convincing evidence that all the factors described in
subsections (a) through (d) are present, the court must authorize mental health treatment.
       Here, Clapp argues “the district court was required to authorize treatment because, at the
sentencing hearing, it actually acknowledged Mr. Clapp suffers from mental health issues which
can be treated.” This is not the standard articulated in I.C. § 19-2523. Instead, the statute
provides that a trial court shall authorize treatment upon a finding by clear and convincing
evidence that the relevant factors are present. In the district court, Clapp pointed to the mental
health examiner’s report as evidence to support the I.C. § 19-2523 factors, but on appeal Clapp
does not contend that he established any of the relevant factors that would require a trial court to
authorize treatment under I.C. § 19-2523. Specifically, Clapp has not established that he suffers
from a mental illness that makes him unable to appreciate the wrongfulness of his conduct or
conform his conduct to the requirements of law; without treatment, his immediate prognosis is
for major distress that would result in serious mental or physical deterioration; or the treatment is
available in prison. 1 Therefore, while the district court noted the importance of Clapp working
with the Department to adequately address Clapp’s mental health needs while incarcerated and
supported Clapp pursuing the mental health examination’s recommended treatment upon release,
it ultimately did not find clear and convincing evidence to support the authorization of treatment
pursuant to I.C. § 19-2523(2). Because Clapp did not establish all the necessary factors for I.C. §
19-2523(2), he cannot show from the face of the record that his sentence is illegal.

                                                IV.
                                         CONCLUSION
       Clapp does not contend that he established any of the relevant factors that would require
a trial court to authorize treatment under I.C. § 19-2523. Accordingly, Clapp cannot show from
the face of the record that the sentence is illegal. The judgment of conviction is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




1
       In fact, Clapp conceded that one recommended treatment, the sleep study, is not available
while he is incarcerated.
                                                 4